Citation Nr: 1443552	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease.  

2.  Entitlement to service connection for a skin disability, to include chloracne and dermatitis, to include as due to exposure to herbicides in the Republic of Vietnam.  

3.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1967 to May 1971, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
    
The Veteran's entire claims file, to include the portion contained electronically, was reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the United States Army in Vietnam, and he contends that during such service, he was exposed to toxins in the form of herbicides which led to him developing a skin condition.  He has specifically asserted that chloracne is present; however, VA clinical treatment records document the presence of other pathology, to include dermatitis.  Essentially, the Veteran has stated that the development of chronic skin problems should be service-connected on a direct basis or, alternatively, on a presumptive basis as due to herbicide exposure which is conceded given his confirmed service in Vietnam.  Additionally, with respect to low back disability, the Veteran contends that he has had chronic back issues since serving in Vietnam, and that the stresses of carrying heavy military equipment in Vietnam, to include rucksacks and other items, has caused him to develop a chronic low back disorder.  It is asserted that he is unable to work as due to these and other service-connected disabilities.  

The Veteran has been afforded VA examinations with respect to the back issues and the TDIU claim currently on appeal; however, the results of the examination reports are not adequate to resolve the contended issues.  With respect to the contended skin condition, no opinion is yet of record, with an August 2012 VA general examination report simply reporting that no skin condition was present (despite clinical annotations to the contrary).  

Taking the issues in reverse order, it is noted that the RO developed the claim for entitlement to service connection for a skin condition solely with respect to claimed chloracne.  As the Veteran's extensive VA clinical history does not document current chloracne, the claim was denied on the basis of no current disability being present for which service connection can be granted.  However, at least since 2007, the Veteran has demonstrated skin abnormalities, to include having been assessed with dermatitis and phlebitis.  Further, the Veteran's skin has been specifically annotated as "moddled" by a VA clinician during routine examination.  Jurisprudential precedent requires the Board to consider that any claim for benefits is, rather than a claim for any one specific diagnostic entity, a claim for present symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, while the clinical records do not contain diagnoses of chloracne, as there is evidence of some skin symptoms in the form of dermatitis, phlebitis, and clinically noted "moddled skin," the Board must consider the claim for service connection as containing these manifestations.  The August 2012 VA general medical examination did not discuss these historical manifestations in its cursory note that no skin disablement was present, and thus, it is not useful to resolve the issue on appeal.  Indeed, as the Veteran has at least some evidence of current skin problems, and as he does, as a Vietnam Veteran, have presumed exposure to herbicide agents, an examination should be afforded addressing whether any current skin disability is, on a direct basis, related to active service, to include exposure to herbicides in Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, as phlebitis is potentially a problem with circulatory origins, as the Veteran is in receipt of service-connected compensation benefits for atherosclerotic heart disease, the record raises the issue as to if any skin disability currently present was caused, or aggravated beyond the natural course of the disease process, by the service-connected heart disability.  This should also be addressed in the examination ordered by this remand.  

With respect to the Veteran's low back condition, it is noted that several examinations have been afforded for this disability; however, inconsistent reports have been offered by the examiners, and there is confusion as to if the stresses associated with duty in Vietnam caused the Veteran to develop a chronic low back disability.  

The Veteran's service treatment records do not document low back problems, and the available VA medical records indicate that chronic back pain was not reported to healthcare providers on a regular basis until approximately 2006 or 2007.  

In June 2011, a VA examiner noted that the Veteran's report of a 1969 injury to his back as due to moving ammunition crates off of a helicopter was credibly reported by a fellow Veteran despite there being no documentation of the injury occurring in service.  It was noted that such an injury "could" potentially precipitate the onset of degenerative disc disease; however, as there was no documentation of low back pain for many years after service, the physician stated that he was less likely to conclude that this was the case (as, it was noted, chronic back pain in a person in his late 50s is more common than someone much younger in age).  The examiner reviewed the VA clinical history, and noted that while the Veteran alleged treatment at a VA facility in the early 1970s, that such records were not available.  Further, he stated that the Veteran had inconsistently reported the length of time he had suffered from back pain to VA examiners, variously indicating amounts of time between 10 years and to the dates of his service.  

The Veteran was afforded a second VA examination in August 2012.  At this time, degenerative disc disease was again assessed, and arthritis was noted to be "documented."  The examiner took the Veteran's subjective history of having an onset of back pain "in 1969" with the carrying of heavy equipment.  It was stated that this "caused chronic back pain"; however, there is no associated rationale save for a description of the subjective history as noted.  Further, it was reported that the back became a "total disability" in 2009.  The Board is unsure as to if the examiner meant this annotation to describe that the current severity level didn't attach until 2009 (as the examiner also noted that the Veteran is able to perform some types of sedentary work), or, if current disablement is itself of much more recent onset despite a lengthy history of back pain (which is not, in itself, a disability for which service connection can be granted). See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  The VA clinical records do contain evidence of disc bulging proximate to the initial complaints of back pain in approximately 2007; however, as of yet, a well-rationalized opinion addressing whether current back disablement had origins many years in the distant past with active Vietnam service has not be offered.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)

Indeed, the available examination reports are somewhat contradictory and confusing, and thus, the probative value of them, even when taken together, is not exceptionally great.  It is ordered that a new, comprehensive orthopedic examination be afforded addressing whether trauma to the back experienced in Vietnam, to include the offloading of ammunition crates and the carrying of heavy rucksacks, caused the Veteran to develop a chronic low back disorder, to include arthritis and degenerative disc disease.  

As the claim for TDIU is inextricably intertwined with the resolution of the above issues, any action on that claim is deferred until the development directed by this remand order has been afforded.  Nonetheless, when coming to the opinions regarding etiology, the examiners should also opine as to if the disabilities in question, either alone or in combination with other service-connected pathology, prevent the Veteran from engaging in any substantially gainful employment consistent with his skills, education, and training.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA dermatology and orthopedic examinations to address the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that any currently present skin condition, to include any dermatitis, phlebitis, or chloracne, had causal origins in active service, to include as a direct result of exposure to herbicides during the Veteran's time in the Republic of Vietnam? 

Alternatively, is it at least as likely as not that service-connected atherosclerotic heart disease caused, or aggravated beyond the natural course of the disease process, any current skin disability (to include dermatitis, phlebitis, and/or chloracne)?  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disablement, to include degenerative disc disease and arthritis, had causal origin in active service, to include as a result of lifting heavy ammunition crates and rucksacks in 1969 during Vietnam service? The examiner should concede the traumas as having occurred as reported, and should not base any opinion solely on the lack of documentation in the service treatment records.  

With respect to both disorders, the examiner should opine as to if the conditions, alone or in combination with other pathology, prevent the Veteran from engaging in any type of substantially gainful employment.  

The examiners are reminded that conclusions must be associated with all opinions offered in the narrative section of the examination report.  Conclusory or unsupported opinions do not have any significant probative value and will require remand for remedial compliance with this remand order.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



